Citation Nr: 0834995	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
February 1968.


This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.

In a December 2007 decision, the Board denied the claim for 
service connection for a psychiatric disorder.  The appellant 
appealed the Board decision denying the claim to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a 
Joint Motion for Remand, in a May 2008 Order, the Court 
vacated the decision denying the claim and remanded the claim 
to the Board for readjudication in accordance with the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The appellant contends that his currently diagnosed 
psychiatric disorders (major depression, generalized anxiety 
disorder, panic disorder without agoraphobia, and mixed 
personality disorder) had their onset during service.  His 
service medical records show that he was treated in service 
for nervousness, sleeplessness, indigestion, and weight loss.  
The appellant's behavior was ultimately attributed to a 
character and behavior disorder for which he was discharged 
from service.  

Post-service medical records show that the appellant 
underwent a VA psychiatric examination in July 2003, in which 
he recounted feeling nervous, agitated, and depressed both 
during and after service.  He also maintained that he had 
received periodic mental health treatment since leaving the 
military.  The VA examiner determined that the appellant's 
mental health history met the DSM-IV criteria for panic 
attacks and major depression episodes.  However, the examiner 
did not render an opinion as to whether the appellant's 
current psychiatric disorders were service-related.  

In July 2004, the appellant's private psychiatrist submitted 
a letter indicating that it was at least as likely as not 
that the appellant's complaints in the military were related 
to his currently diagnosed anxiety disorder.  The 
psychiatrist indicated that his opinion was based upon his 
own treatment of the appellant between January 2001 and 
January 2003 and upon an Army document, dated in February 
1968, which indicated that the appellant had been discharged 
from service due to a character and behavior disorder.  
However, it does not appear that the psychiatrist reviewed 
the appellant's complete service medical records or other 
pertinent information from his claims folder.  

In December 2004, a VA psychologist reviewed the appellant's 
entire claims file and stated that because the appellant was 
not diagnosed with a psychiatric disorder until many years 
after leaving active service, it would be impossible to 
relate his current anxiety to his in-service complaints 
without resorting to conjecture.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  A VA medical opinion is 
considered adequate when it is based upon consideration of 
the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that 
the evaluation of the claimed disability by the Board will be 
a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In this case, while the appellant was afforded a VA 
examination in July 2004, the examiner did not provide an 
opinion as to likelihood that the appellant's currently 
diagnosed psychiatric disorders were related to service.  
Additionally, while the RO subsequently submitted the 
appellant's claims file, including the July 2004 VA 
examiner's report, to a VA psychologist, she stated that she 
was unable to provide a nexus opinion without resorting to 
conjecture.  For these reasons, it remains unclear to the 
Board whether the appellant's current psychiatric disorders 
were incurred in or aggravated by service.  The Board 
therefore finds that a remand for an additional examination 
and etiological opinion is necessary in order to fairly 
address the merits of his claim. 

Finally, the Board acknowledges that a nexus opinion was 
provided by the appellant's private psychiatrist.  However, 
that opinion was not based upon a comprehensive review of the 
claims file, and thus the Board finds that the private 
psychiatrist's finding of a connection between the 
appellant's current psychiatric disorders and his period of 
active duty is too speculative, standing alone, to warrant a 
grant of service connection.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder may or may not exist or may or may 
not be related, is too speculative to establish the presence 
of a claimed disorder or an such relationship).  To ensure a 
thorough examination and evaluation, the appellant's 
disorders must be viewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Therefore, the claim must be 
remanded for a VA examination with review of the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a VA 
psychiatric examination with the 
appropriate specialist to determine the 
etiology of his currently diagnosed 
psychiatric disorders (major 
depression, generalized anxiety 
disorder, panic disorder without 
agoraphobia, and mixed personality 
disorder).  The claims folder should be 
made available to and be reviewed by 
the VA examiner, and the examination 
report should reflect that the claims 
folder was reviewed.  The VA examiner 
should provide a clear rationale for 
all opinions expressed and, in 
particular, should reconcile the 
opinions with the findings of the July 
2003 and December 2004 VA examiners, as 
well as with the July 2004 opinion of 
the appellant's private psychiatrist.  
Specifically, the VA examiner should 
provide the following opinions:

a)  Is it is at least as likely as 
not (50 percent probability or 
greater) that the appellant has a 
current psychiatric disorder that 
was caused or aggravated by his 
period of active service?

b)  Is it is at least as likely as 
not (50 percent probability or 
greater) that the appellant's 
inservice diagnosis of a personality 
and character disorder represented 
symptoms of any current psychiatric 
disorder during his service, or that 
any current psychiatric disorder is 
etiologically related to the 
symptomatology shown during the 
veteran's service..  

2.  Then, readjudicate the claim.  If 
the action remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

